Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered November 10, 1992, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Evidence that defendant snatched a gold chain from complainant’s neck, held it momentarily, then dropped it as complainant gave chase satisfied the "taking” element of Penal Law § 155.05 (1) (see, Harrison v People, 50 NY 518, 523; People v Rembert, 149 Misc 2d 16). Defendant’s argument that the proof showed that the chain came off the complainant’s neck and fell to the ground before it came into defendant’s dominion and control ignores the evidence: the chain came off immediately after defendant pulled at it. Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.